 



Exhibit 10.55



--------------------------------------------------------------------------------

MARTEK BIOSCIENCES CORPORATION

2003 NEW EMPLOYEE STOCK OPTION PLAN



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page            

--------------------------------------------------------------------------------

1.   PURPOSE     1   2.   DEFINITIONS     1   3.   ADMINISTRATION OF THE PLAN  
  4       3.1.   Board     4       3.2.   Committee     4       3.3.   Terms of
Awards     5       3.4.   Deferral Arrangement     5       3.5.   No Liability  
  5   4.   STOCK SUBJECT TO THE PLAN     6   5.   EFFECTIVE DATE, DURATION AND
AMENDMENTS     6       5.1.   Effective Date     6       5.2.   Term     6      
5.3.   Amendment and Termination of the Plan     6   6.   AWARD ELIGIBILITY AND
LIMITATIONS     7       6.1.   Employees     7   7.   AWARD AGREEMENT     7   8.
  TERMS AND CONDITIONS OF OPTIONS     7       8.1.   Option Price     7      
8.2.   Vesting     7       8.3.   Term     7       8.4.   Termination of Service
    7       8.5.   Limitations on Exercise of Option     8       8.6.   Method
of Exercise     8       8.7.   Rights of Holders of Options     8       8.8.  
Delivery of Stock Certificates     8   9.   TRANSFERABILITY OF OPTIONS     8    
  9.1.   Transferability of Options     8       9.2.   Family Transfers     9  
10.   FORM OF PAYMENT FOR OPTIONS     9       10.1.   General Rule     9      
10.2.   Surrender of Stock     9       10.3.   Cashless Exercise     9      
10.4.   Other Forms of Payment     10   11.   PARACHUTE LIMITATIONS     10   12.
  REQUIREMENTS OF LAW     10       12.1.   General     10       12.2.  
Rule 16b-3     11   13.   EFFECT OF CHANGES IN CAPITALIZATION     11       13.1.
  Changes in Stock     11       13.2.   Reorganization in Which the Company Is
the Surviving Entity Which does not Constitute a Corporate Transaction     12  
    13.3.   Corporate Transaction     12  

- i -



--------------------------------------------------------------------------------



 

                              Page            

--------------------------------------------------------------------------------

    13.4.   Adjustments     13       13.5.   No Limitations on Company     13  
14.   GENERAL PROVISIONS     13       14.1.   Disclaimer of Rights     13      
14.2.   Nonexclusivity of the Plan     14       14.3.   Withholding Taxes     14
      14.4.   Captions     15       14.5.   Other Provisions     15       14.6.
  Number And Gender     15       14.7.   Severability     15       14.8.  
Governing Law     15  

- ii -



--------------------------------------------------------------------------------



 



MARTEK BIOSCIENCES CORPORATION

2003 NEW EMPLOYEE STOCK OPTION PLAN

     Martek Biosciences Corporation, a Delaware corporation (the “Company”),
sets forth herein the terms of its 2003 New Employee Stock Option Plan (the
“Plan”), as follows:

1.     PURPOSE

     The Plan is intended to enhance the Company’s and its Affiliates’ (as
defined herein) ability to attract highly qualified employees and to motivate
such persons to serve the Company and its Affiliates and to expend maximum
effort to improve the business results and earnings of the Company, by providing
to such employees an opportunity to acquire or increase a direct proprietary
interest in the operations and future success of the Company. To this end, the
Plan provides for the grant of stock options. Stock options granted under the
Plan shall be non-qualified stock options.

2.     DEFINITIONS

     For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:

     2.1 “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary.

     2.2 “Award” means a grant of an Option under the Plan.

     2.3 “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.

     2.4 “Benefit Arrangement” shall have the meaning set forth in Section 11
hereof.

     2.5 “Board” means the Board of Directors of the Company.

     2.6 “Cause” means, as determined by the Board and unless otherwise provided
in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.

     2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

 



--------------------------------------------------------------------------------



 



     2.8 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.

     2.9 “Company” means Martek Biosciences Corporation.

     2.10 “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company.

     2.11 “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months.

     2.12 “Effective Date” means September 4, 2003, the date the Plan is
approved by the Board.

     2.13 “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

     2.14 “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted to quotation on
The Nasdaq Stock Market, Inc. or is publicly traded on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on such exchange or in such market (if there is more than one such
exchange or market the Board shall determine the appropriate exchange or market)
on the Grant Date or such other determination date (or if there is no such
reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Stock is reported for such trading day, on
the next preceding day on which any sale shall have been reported. If the Stock
is not listed on such an exchange, quoted on such system or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board in good faith.

     2.15 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which

- 2 -



--------------------------------------------------------------------------------



 



one or more of these persons (or the Grantee) own more than fifty percent of the
voting interests.

     2.16 “Grant Date” means, as determined by the Board or authorized
Committee, the latest to occur of (i) the date as of which the Board approves an
Award, (ii) the date on which the recipient of an Award first becomes eligible
to receive an Award under Section 6 hereof, or (iii) such other date as may be
specified by the Board.

     2.17 “Grantee” means a person who receives or holds an Award under the
Plan.

     2.18 “Non-qualified Stock Option” means an Option that is not an incentive
stock option.

     2.19 “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

     2.20 “Option Price” means the purchase price for each share of Stock
subject to an Option.

     2.21 “Other Agreement” shall have the meaning set forth in Section 11
hereof.

     2.22 “Outside Director” means a member of the Board who is not an officer
or employee of the Company.

     2.23 “Plan” means this Martek Biosciences Corporation 2003 New Employee
Stock Option Plan.

     2.24 “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.

     2.25 “Service” means service as an employee, officer, director or other
Service Provider of the Company or an Affiliate. Unless otherwise stated in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be an employee, officer, director or other Service Provider of the Company or
an Affiliate. Subject to the preceding sentence, whether a termination of
Service shall have occurred for purposes of the Plan shall be determined by the
Board, which determination shall be final, binding and conclusive.

     2.26 “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser currently providing services
to the Company or an Affiliate.

     2.27 “Stock” means the common stock, par value $.10 per share, of the
Company.

     2.28 “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

- 3 -



--------------------------------------------------------------------------------



 



     2.29 “Termination Date” means the date upon which an Option shall terminate
or expire, as set forth in Section 8.3 hereof.

3. ADMINISTRATION OF THE PLAN

     3.1. Board

     The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and by-laws and applicable law. The Board shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by unanimous consent of the Board executed in
writing in accordance with the Company’s certificate of incorporation and
by-laws and applicable law. The interpretation and construction by the Board of
any provision of the Plan, any Award or any Award Agreement shall be final and
conclusive.

     3.2. Committee.

     The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.



       (i) Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Directors of the Company who:
(a) qualify as “outside directors” within the meaning of Section 162(m) of the
Code and who (b) meet such other requirements as may be established from time to
time by the Securities and Exchange Commission for plans intended to qualify for
exemption under Rule 16b—3 (or its successor) under the Exchange Act.



       (ii) The Board may also appoint one or more separate committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees who are
not officers or directors of the Company, may grant Awards under the Plan to
such employees, and may determine all terms of such Awards.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or

- 4 -



--------------------------------------------------------------------------------



 



determination by the Committee shall be final, binding and conclusive. To the
extent permitted by law, the Committee may delegate its authority under the Plan
to a member of the Board.

     3.3. Terms of Awards.

     Subject to the other terms and conditions of the Plan, the Board shall have
full and final authority to:

     (i)  designate Grantees,

     (ii)  determine the number of shares of Stock to be subject to an Award,

     (iii)  establish the terms and conditions of each Award,

     (v)  prescribe the form of each Award Agreement evidencing an Award, and

     (vi)  amend, modify, or supplement the terms of any outstanding Award. Such
authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to modify Awards to eligible
individuals who are foreign nationals or are individuals who are employed
outside the United States to recognize differences in local law, tax policy, or
custom.

     The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate thereof or any confidentiality obligation with respect
to the Company or any Affiliate thereof or otherwise in competition with the
Company or any Affiliate thereof, to the extent specified in such Award
Agreement applicable to the Grantee. Furthermore, the Company may annul an Award
if the Grantee is an employee of the Company or an Affiliate thereof and is
terminated for Cause as defined in the applicable Award Agreement or the Plan,
as applicable. The grant of any Award shall be contingent upon the Grantee
executing the appropriate Award Agreement.

     3.4. Deferral Arrangement.

     The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans.

     3.5. No Liability.

     No member of the Board or of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award or
Award Agreement.

- 5 -



--------------------------------------------------------------------------------



 



4. STOCK SUBJECT TO THE PLAN

     Subject to adjustment as provided in Section 13 hereof, the number of
shares of Stock available for issuance under the Plan shall be 300,000. Stock
issued or to be issued under the Plan shall be authorized but unissued shares or
issued shares that have been reacquired by the Company. If any shares covered by
an Award are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Stock subject thereto, then the number of shares of
Stock counted against the aggregate number of shares available under the Plan
with respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan. If the Option
Price of any Option granted under the Plan, or if pursuant to Section 14.3 the
withholding obligation of any Grantee with respect to an Option, is satisfied by
tendering shares of Stock to the Company (by either actual delivery or by
attestation) or by withholding shares of Stock, only the number of shares of
Stock issued net of the shares of Stock tendered or withheld shall be deemed
delivered for purposes of determining the maximum number of shares of Stock
available for delivery under the Plan.

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

     5.1. Effective Date.

     The Plan shall be effective as of the Effective Date.

     5.2. Term.

     The Plan shall terminate automatically ten (10) years after its adoption by
the Board and may be terminated on any earlier date as provided in Section 5.3.

     5.3. Amendment and Termination of the Plan

     The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. An amendment shall be contingent on approval of the Company’s stockholders
to the extent stated by the Board or required by applicable law. No Awards shall
be made after termination of the Plan. No amendment, suspension, or termination
of the Plan shall, without the consent of the Grantee, impair rights or
obligations under any Award theretofore awarded under the Plan.

- 6 -



--------------------------------------------------------------------------------



 



6. AWARD ELIGIBILITY AND LIMITATIONS

     6.1. Employees

     Subject to this Section 6, Awards may be made under the Plan as inducement
awards (including in connection with a merger or acquisition) to new employees
of the Company or its Affiliates or to previous employees of Company or its
Affiliates rehired after a bona fide period of non-employment.

7. AWARD AGREEMENT

     Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify that the Options
are intended to be Non-qualified Stock Options.

8. TERMS AND CONDITIONS OF OPTIONS

     8.1. Option Price

     The Option Price of each Option shall be fixed by the Board and stated in
the Award Agreement evidencing such Option. In no case shall the Option Price of
any Option be less than the par value of a share of Stock.

     8.2. Vesting.

     Subject to Sections 8.3 and 13.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.

     8.3. Term.

     Each Option granted under the Plan shall terminate, and all rights to
purchase shares of Stock thereunder shall cease, upon the expiration of ten
years from the date such Option is granted, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Board and stated in the Award Agreement relating to such Option (the
“Termination Date”).

     8.4. Termination of Service.

     Each Award Agreement shall set forth the extent to which the Grantee shall
have the right to exercise the Option following termination of the Grantee’s
Service. Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.

- 7 -



--------------------------------------------------------------------------------



 



     8.5. Limitations on Exercise of Option.

     Notwithstanding any other provision of the Plan, in no event may any Option
be exercised, in whole or in part, after ten years following the Grant Date, or
after the occurrence of an event referred to in Section 13 hereof which results
in termination of the Option.

     8.6. Method of Exercise.

     An Option that is exercisable may be exercised by the Grantee’s delivery to
the Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to the exercise of the Option. The minimum number of
shares of Stock with respect to which an Option may be exercised, in whole or in
part, at any time shall be the lesser of (i) 100 shares or such lesser number
set forth in the applicable Award Agreement and (ii) the maximum number of
shares available for purchase under the Option at the time of exercise.

     8.7. Rights of Holders of Options

     Unless otherwise stated in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 13 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

     8.8. Delivery of Stock Certificates.

     Promptly after the exercise of an Option by a Grantee and the payment in
full of the Option Price, such Grantee shall be entitled to the issuance of a
stock certificate or certificates evidencing his or her ownership of the shares
of Stock subject to the Option. Notwithstanding the foregoing, the Company may
satisfy any obligation under the Plan to deliver stock certificates through the
use of the book-entry method.

9. TRANSFERABILITY OF OPTIONS

     9.1. Transferability of Options

     Except as provided in Section 9.2, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 9.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

- 8 -



--------------------------------------------------------------------------------



 



     9.2. Family Transfers.

     If authorized in the applicable Award Agreement, a Grantee may transfer,
not for value, all or part of an Option to any Family Member provided that the
Optionee provides prior written notice to the Company, in a form satisfactory to
the Company, of such transfer. For the purpose of this Section 9.2, a “not for
value” transfer is a transfer which is (i) a gift, (ii) a transfer under a
domestic relations order in settlement of marital property rights; or (iii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Grantee) in exchange for an interest in that
entity. Following a transfer under this Section 9.2, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Options are
prohibited except to Family Members of the original Grantee in accordance with
this Section 9.2 or by will or the laws of descent and distribution. The events
of termination of Service of Section 8.4 hereof shall continue to be applied
with respect to the original Grantee, following which the Option shall be
exercisable by the transferee only to the extent, and for the periods specified,
in Section 8.4.

10. FORM OF PAYMENT FOR OPTIONS

     10.1. General Rule.

     Payment of the Option Price for the shares purchased pursuant to the
exercise of an Option shall be made in cash or in cash equivalents acceptable to
the Company.

     10.2. Surrender of Stock.

     To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option may be made all or in
part through the tender to the Company of shares of Stock, which shares, if
acquired from the Company, shall have been held for at least six months at the
time of tender and which shall be valued, for purposes of determining the extent
to which the Option Price has been paid thereby, at their Fair Market Value on
the date of exercise.

     10.3. Cashless Exercise.

     With respect to an Option and to the extent the Award Agreement so
provides, payment of the Option Price for shares purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 14.3.

- 9 -



--------------------------------------------------------------------------------



 



     10.4. Other Forms of Payment.

     To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to exercise of an Option may be made in any other
form that is consistent with applicable laws, regulations and rules.

11. PARACHUTE LIMITATIONS

     Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option held by that
Grantee under this Plan shall not become exercisable or vested (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for the Grantee under this Plan,
all Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Grantee under this Plan to be considered a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code as then in effect (a
“Parachute Payment”) and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by the Grantee from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Grantee without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Grantee under any Other Agreement or any Benefit
Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.

12. REQUIREMENTS OF LAW

     12.1. General.

     The Company shall not be required to sell or issue any shares of Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Grantee, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state

- 10 -



--------------------------------------------------------------------------------



 



securities laws or regulations. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any shares
subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares hereunder, no shares of Stock may be
issued or sold to the Grantee or any other individual exercising an Option
pursuant to such Award unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the Award. Specifically, in connection with the
Securities Act, upon the exercise of any Option or the delivery of any shares of
Stock underlying an Award, unless a registration statement under such Act is in
effect with respect to the shares of Stock covered by such Award, the Company
shall not be required to sell or issue such shares unless the Board has received
evidence satisfactory to it that the Grantee or any other individual exercising
an Option may acquire such shares pursuant to an exemption from registration
under the Securities Act. Any determination in this connection by the Board
shall be final, binding, and conclusive. The Company may, but shall in no event
be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or the issuance of shares of
Stock pursuant to the Plan to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the shares of Stock
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

     12.2. Rule 16b-3.

     During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

13. EFFECT OF CHANGES IN CAPITALIZATION

     13.1. Changes in Stock.

     If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options may be made under the Plan shall be adjusted

- 11 -



--------------------------------------------------------------------------------



 



proportionately and accordingly by the Company. In addition, the number and kind
of shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options shall
not change the aggregate Option Price payable with respect to shares that are
subject to the unexercised portion of an outstanding Option, but shall include a
corresponding proportionate adjustment in the Option Price per share. The
conversion of any convertible securities of the Company shall not be treated as
an increase in shares effected without receipt of consideration. Notwithstanding
the foregoing, in the event of any distribution to the Company’s stockholders of
securities of any other entity or other assets (other than dividends payable in
cash or stock of the Company) without receipt of consideration by the Company,
the Company may, in such manner as the Company deems appropriate, adjust (i) the
number and kind of shares subject to outstanding Awards and/or (ii) the exercise
price of outstanding Options to reflect such distribution.

     13.2. Reorganization in Which the Company Is the Surviving Entity Which
does not Constitute a Corporate Transaction.

     Subject to Section 13.3 hereof, if the Company shall be the surviving
entity in any reorganization, merger, or consolidation of the Company with one
or more other entities which does not constitute a Corporate Transaction, any
Option theretofore granted pursuant to the Plan shall pertain to and apply to
the securities to which a holder of the number of shares of Stock subject to
such Option would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
Option Price per share so that the aggregate Option Price thereafter shall be
the same as the aggregate Option Price of the shares remaining subject to the
Option immediately prior to such reorganization, merger, or consolidation.
Subject to any contrary language in an Award Agreement evidencing an Award, any
restrictions applicable to such Award shall apply as well to any replacement
shares received by the Grantee as a result of the reorganization, merger or
consolidation.

     13.3. Corporate Transaction.

          Subject to the exceptions set forth in the last sentence of this
Section 13.3 and the last sentence of Section 13.4, upon a Corporate Transaction
either of the following two actions shall be taken:

               (A) fifteen days prior to the scheduled consummation of a
Corporate Transaction, all Options outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
days, or

               (B) the Board may elect, in its sole discretion, to cancel any
outstanding Awards of Options and pay or deliver, or cause to be paid or
delivered, to the holder thereof an amount in cash or securities having a value
(as determined by the Board acting in good faith) equal to the product of the
number of shares of Stock subject to the Option (the “Award Shares”) multiplied
by the amount, if any, by which (I) the formula or fixed price per share paid to
holders of shares of Stock pursuant to such transaction exceeds (II) the Option
Price applicable to such Award Shares.

- 12 -



--------------------------------------------------------------------------------



 



               With respect to the Company’s establishment of an exercise
window, (i) any exercise of an Option during such fifteen-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Corporate Transaction the Plan, and all outstanding but unexercised Options
shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options not later than
the time at which the Company gives notice thereof to its stockholders. This
Section 13.3 shall not apply to any Corporate Transaction to the extent that
provision is made in writing in connection with such Corporate Transaction for
the assumption or continuation of the Options theretofore granted, or for the
substitution for such Options for new common stock options relating to the stock
of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and option exercise prices, in which event the Plan, Options
theretofore granted shall continue in the manner and under the terms so
provided.

     13.4. Adjustments.

     Adjustments under this Section 13 related to shares of Stock or securities
of the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those described in
Sections 13.1, 13.2 and 13.3.

     13.5. No Limitations on Company.

     The making of Awards pursuant to the Plan shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

14. GENERAL PROVISIONS

     14.1. Disclaimer of Rights

     No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an

- 13 -



--------------------------------------------------------------------------------



 



Affiliate. The obligation of the Company to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.

     14.2. Nonexclusivity of the Plan

     The adoption of the Plan shall not be construed as creating any limitations
upon the right and authority of the Board to adopt such other incentive
compensation arrangements (which arrangements may be applicable either generally
to a class or classes of individuals or specifically to a particular individual
or particular individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan.

     14.3. Withholding Taxes

     The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any Federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option. At the time of
such vesting, lapse, or exercise, the Grantee shall pay to the Company or the
Affiliate, as the case may be, any amount that the Company or the Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation.
Subject to the prior approval of the Company or the Affiliate, which may be
withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 14.3 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

- 14 -



--------------------------------------------------------------------------------



 



     14.4. Captions

     The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.

     14.5. Other Provisions

     Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.

     14.6. Number And Gender

     With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.

     14.7. Severability

     If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.

     14.8. Governing Law

     The validity and construction of this Plan and the instruments evidencing
the Award hereunder shall be governed by the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards granted hereunder to the substantive laws of any other jurisdiction.

*  *  *

- 15 -



--------------------------------------------------------------------------------



 



     To record adoption of the Plan by the Board as of September 4, 2003, the
Company has caused its authorized officer to execute the Plan.

            MARTEK BIOSCIENCES CORPORATION             By: HENRY LINSERT, JR.  
 

--------------------------------------------------------------------------------

    Title:   Chairman and CEO    

--------------------------------------------------------------------------------

- 16 -